Order unanimously reversed, with $20 costs and disbursements to the appellants, and the motion granted. The second cause of action fails to state the essential facts to constitute a cause of action for malicious interference with business relations. The complaint is deficient both in respect to the alleged rights and wrongful interference. The business relations are alluded to but not sufficiently specified and the means or manner of the alleged tortious interferences are not stated. Concur — Peek, P. J., Breitel, Rabin, Cox and Frank, JJ.